DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 01/04/2021. The amendments filed on 01/04/2021 have been entered. Accordingly Claims 1-20 are pending. Claims 17-20 are new. The previous rejections of claims 1-16 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 01/04/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (U.S. 20130211257, August 15, 2013)(hereinafter, “Wang”) in view of Caplan et. al. (U.S. 20150148738, May 28, 2015)(hereinafter, “Caplan”) and Ying et. al. (U.S. 5657760, August 19,1997)(hereinafter, “Ying”). 
1, Wang teaches: A method for ablation zone detection, the method comprising: delivering microwave energy to tissue at a treatment location by way of an ablation device (Figs. 1-2, and Fig 7, ultrasonic imaging microwave therapeutic apparatus comprising of microwave radiation probe and generating unit to provide ablation treatment [0036] and [0037]);
delivering ultrasound energy to the tissue by way of an ultrasound device (Fig. 1, color Doppler ultrasound imaging unit, [0036]);
receiving, from a plurality of respective portions of the tissue by way of the ultrasound device, a plurality of ultrasound return signals that are based on the delivered ultrasound energy and displaying, by way of a graphical user interface, an image representing at least a portion of the tissue (“The color Doppler ultrasound imaging unit, adapted for obtaining the dynamic display of the image of the tissue to be treated and the dynamic display of the image of the tissue while treating, comprises a color Doppler ultrasound host and a color Doppler ultrasound control panel.” [0040]).
Wang does not teach: detecting, in the plurality of ultrasound return signals, a plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue; determining an ablation zone characteristic based on the plurality of Doppler shifts and displaying a representation of the ablation zone characteristic.
Wang also does not teach mechanical agitation by pumping fluid through a portion of the ablation device and detecting the ultrasound return signals response due to the agitation.
Caplan in the field of ablation systems and methods teaches: “Rotation of fluid delivery assembly 140 can be accomplished manually and/or automatically. Rotation of fluid delivery assembly 140 can be accomplished by an operator and/or by a motion controlling device such as motion transfer assembly 320 of FIG. 1 when the motion transfer assembly is operably attached to drive shaft 142. Rotation of fluid delivery assembly 140 can be performed based on a signal received from one or more sensors (e.g. one or more sensors as described in reference to FIG. 1 hereabove). Alternatively or additionally, rotation of fluid delivery assembly 140 can be 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to mechanically agitate by pumping fluid through a portion of the ablation device and detecting the ultrasound return signals response due to the agitation as taught in Caplan to deliver fluid to the tissue and void desiccation of the tissue and minimize trauma to non-target tissue (Caplan, [0050][0192]).
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to detect, in the plurality of ultrasound return signals, a plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue, determining an ablation zone characteristic based on the plurality of Doppler shifts and displaying a representation of the ablation zone characteristic as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
2, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above. 
Wang does not teach: wherein the plurality of Doppler shifts have a plurality of directions, and wherein the determining the ablation zone characteristic includes identifying one or more regions of the tissue that correspond to one or more of the plurality of Doppler shifts, respectively.
Ying in the field of real-time Doppler ultrasound monitoring teaches: “The vector representation of the quadrature signals may be shown in X-Y display 54 shown in FIG. 1. The radius a represents the amplitude of the echo from the target, and the phase .phi. of the echo represents the position of the target. The change in position (or displacement) can be measured by noting the direction (clockwise or counterclockwise) and counting the revolutions of the vector. Each revolution corresponds to reflector motion of 0.075 mm at 10 MHz. To improve the resolution of the instrument to 0.019 mm, revolutions are counted in 90.degree. increments corresponding to axis crossings in the X-Y display 54. Logic circuits in up-down counter controller 40 detect positive and negative zero crossings of each quadrature signal, assign a direction based on the polarity of the zero crossing and the polarity of the other signal at the time, and increment or decrement 8-bit up-down counter 40.” (columns, 6-7, lines 62-10).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the plurality of Doppler shifts have a plurality of directions, and wherein the determining the ablation zone characteristic includes identifying one or more regions of the tissue that correspond to one or more of the plurality of Doppler shifts, respectively as taught in Ying to allow quantification and analysis of the echoes from a specific depth within the tissue. Also, to allow analysis for each exposure of the tissue and lesions size and color (Ying, column 12, lines 7-20).
Regarding Claim 3, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang does not teach: further comprising: determining a plurality of characteristics of the plurality of Doppler shifts, wherein the plurality of characteristics includes any one or a combination of an amount of Doppler shift, a rate of change of the amount of Doppler shift, a direction of Doppler shift, a rate of change of the direction of Doppler shift, or a location in the tissue based upon which Doppler42PATENT APPLICATION C00013 164.USU5shift is detected; and determining whether each of the plurality of characteristics exceeds one or more thresholds, wherein the determining of the ablation zone characteristic is further based on a result of the determining of whether each of the plurality of characteristics exceeds the one or more thresholds.
Ying in the field of real-time Doppler ultrasound monitoring teaches with regards to the Doppler shifts characteristics: an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60); “The vector representation of the quadrature signals may be shown in X-Y display 54 shown in FIG. 1. The radius a represents the amplitude of the echo from the target, and the phase .phi. of the echo represents the position of the target. The change in position (or displacement) can be measured by noting the direction (clockwise or counterclockwise) and counting the revolutions of the vector. Each revolution corresponds to reflector motion of 0.075 mm at 10 MHz. To improve the resolution of the instrument to 0.019 mm, revolutions are counted in 90.degree. increments corresponding to axis crossings in the X-Y display 54. Logic circuits in up-down counter controller 40 detect positive and negative zero crossings of each quadrature signal, assign a direction based on the polarity of the zero crossing and the polarity of the other signal at the time, and increment or decrement 8-bit up-down counter 40.” (columns, 6-7, lines 62-10).
Further Ying teaches with regards to determining the ablation zone characteristic based on a threshold limitations, an evaluation approach that utilizes fuzzy logic to correlate system inputs to system outputs based on thresholds indicating the control rules selected for the tissue characteristics and laser system information provided by the tissue temperate and thermal damage modules for the desired tissue region undergoing ablation, see Fig. 21 ( columns 24-26, lines 47-26).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine a plurality of characteristics of the plurality of Doppler shifts, wherein the plurality of characteristics includes any one or a combination of an amount of Doppler shift, a rate of change of the amount of Doppler shift, a direction of Doppler shift, a rate of change of the direction of Doppler shift, or a location in the tissue based upon which Doppler42PATENT APPLICATION C00013 164.USU5shift is detected; and determining whether each of the plurality of characteristics exceeds one or more thresholds, wherein the determining of the ablation zone characteristic is further based on a result of the determining of whether each of the plurality of characteristics exceeds the one or more thresholds as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 4, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang does not teach: wherein the determining of the ablation zone characteristic includes defining an ablation zone, the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that exceed the one or more thresholds being included in the ablation zone, and the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that do not exceed the one or more thresholds being excluded from the ablation zone, wherein the ablation zone characteristic includes any one or a combination of a shape, a size, or a location of the ablation zone.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy (column 8, lines 6-60). The evaluation approach utilizes fuzzy logic to correlate system inputs to system outputs based on thresholds indicating the control rules selected for the tissue characteristics and laser system information provided by the tissue temperate and thermal damage modules for the desired tissue region undergoing ablation, see Fig. 21 (columns 24-26, lines 47-26). 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine the ablation zone characteristic includes defining an ablation zone, the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that exceed the one or more thresholds being included in the ablation zone, and the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that do not exceed the one or more thresholds being excluded from the ablation zone, wherein the ablation zone characteristic includes any one or a combination of a shape, a size, or a location of the ablation zone as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 5, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang further teaches: further comprising: determining one or more characteristics of a signal by which the microwave energy is delivered to the tissue: “The microwave generating unit comprises a microwave signal generator, a power control time adjusting circuit, an impedance matcher, a driving circuit, a power splitter, a plurality of power amplifiers, a power combiner, an isolator and a power tracking detection circuit. The power tracking detection circuit outputs an output power detection signal, a reflected power detection signal, an over current signal and an over voltage signal.” [0038].
Wang  does not teach: further comprising: determining a predicted ablation zone characteristic based on any one or a combination of the plurality of Doppler shifts, the determined ablation zone characteristic, a setting of the ablation device, an elapsed duration for which the microwave energy is delivered to the tissue, an expected duration for which the microwave energy will be delivered to the tissue, a location in 43PATENT APPLICATIONC00013 164.USU5the tissue to which the microwave energy is delivered; and displaying, by way of the graphical user interface, a representation of the predicted ablation zone characteristic.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60). The evaluation approach utilizes fuzzy logic to correlate system inputs to system outputs based on thresholds indicating the control rules selected for the tissue characteristics and laser system information provided by the tissue temperate and thermal damage modules for the desired tissue region undergoing ablation, see Fig. 21 (columns 24-26, lines 47-26). 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine a predicted ablation zone characteristic based on any one or a combination of the plurality of Doppler shifts, the determined ablation zone characteristic, a setting of the ablation device, an elapsed duration for which the microwave energy is delivered to the tissue, an expected duration for which the microwave energy will be delivered to the tissue, a location in 43PATENT APPLICATIONC00013 164.USU5the tissue to which the microwave energy is delivered, or one or more characteristics of a signal by which the microwave energy is delivered to the tissue; and displaying, by way of the graphical user interface, a representation of the predicted ablation zone characteristic as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 6, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang teaches: wherein the one or more characteristics of the signal by which the microwave energy is delivered include any one or a combination of an amount of power of the signal, an amplitude of the signal, a frequency of the signal, a frequency of pulsing of the signal, or a width of pulsing of the signal (“The microwave generating unit comprises a microwave signal generator, a power control time adjusting circuit, an impedance matcher, a driving circuit, a power splitter, a plurality of power amplifiers, a power combiner, an isolator and a power tracking detection circuit. The power tracking detection circuit outputs an output power detection signal, a reflected power detection signal, an over current signal and an over voltage signal.” [0038).
Regarding Claim 12, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang does not teach: wherein the ablation zone characteristic includes one or more of an ablation zone shape, an ablation zone size, or an ablation zone location.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the ablation zone characteristic includes one or more of an ablation zone shape, an ablation zone size, or an ablation zone location as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 15, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang does not teach: wherein the plurality of Doppler shifts include a first Doppler shift having a first direction and a second Doppler shift having a second direction, and wherein the representation of the ablation zone characteristic includes speckles of a first color and speckles of a second color, wherein the speckles of the first color correspond to locations in the tissue based upon which the first Doppler shift is detected, and the speckles of the second color correspond to locations in the tissue based upon which the second Doppler shift is detected.
Ying in the field of real-time Doppler ultrasound monitoring teaches: “The vector representation of the quadrature signals may be shown in X-Y display 54 shown in FIG. 1. The radius a represents the amplitude of the echo from the target, and the phase .phi. of the echo represents the position of the target. The change in position (or displacement) can be measured by noting the direction (clockwise or counterclockwise) and counting the revolutions of the vector. Each revolution corresponds to reflector motion of 0.075 mm at 10 MHz. To improve the resolution of the instrument to 0.019 mm, revolutions are counted in 90.degree. increments corresponding to axis crossings in the X-Y display 54. Logic circuits in up-down counter controller 40 detect positive and negative zero crossings of each quadrature signal, assign a direction based on the polarity of the zero crossing and the polarity of the other signal at the time, and increment or decrement 8-bit up-down counter 40.” (columns, 6-7, lines 62-10); “FIGS. 4-4b show an X-Y display of the I and Q Doppler signals during tissue motion and type 1 activity (FIG. 4), random type 2 activity (FIG. 4a), and periodic type 2 activity (FIG. 4b). This type of display shows the locus or motion of the Doppler vector during the time of the photograph. The amplitude is the distance from the center, and the phase is the angle to the X axis. The Doppler shift is the frequency of rotation with the direction of rotation (counterclockwise or clockwise) corresponding to the direction of tissue motion (toward or away from the transducer).” (column 13, lines 4-13); “The data from all exposures are summarized in Table I. Of the 35 exposures analyzed, 28 showed visible lesions, which had blanched or light colored borders, and most had a visibly darker core. The dimensions of the lesions ranged from 3 to 6 mm in diameter with a core 1.5 to 3 mm diameter. The other 7 exposures showed no visible lesion. For simplicity, the lesions were characterized by the color of the core into 4 categories: black, dark, faint, and none. The transition from type 1 to type 2 activity (22 of 35 exposures) always started at the surface of the tissue and extended to an eventual depth of 1.5 to 4.5 mm (2 to 6 .mu.s).” (columns 13-14, lines 58-1)
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the plurality of Doppler shifts include a first Doppler shift having a first direction and a second Doppler shift having a second direction, and wherein the representation of the ablation zone characteristic includes speckles of a first color and speckles of a second color, wherein the speckles of the first color correspond to locations in the tissue based upon which the first Doppler shift is detected, and the speckles of the second color correspond to locations in the tissue based upon which the second Doppler shift is detected as taught in Ying to allow quantification and analysis of the echoes from a specific depth within the tissue. Also, to allow analysis for each exposure of the tissue and lesions size and color (Ying, column 12, lines 7-20).
Regarding Claim 16, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang further teaches: wherein the microwave energy and the ultrasound46PATENT APPLICATIONC00013 164.USU5 energy are simultaneously delivered to the tissue (Fig. 1, [0036-0040]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Caplan, Ying and Case et. al. (U.S. 20130317363, November 28, 2013)(hereinafter, “Case”).
Regarding Claim 7, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang teaches: further comprising: determining an estimated amount of time until completion of an ablation procedure, based on any one or a combination of the plurality of Doppler shifts, the determined ablation zone characteristic, an elapsed duration for which the microwave energy is delivered to the tissue, a location in the tissue to which the microwave energy is delivered, or one or more characteristics of a signal by which the microwave energy is delivered (“…an average time of the endovascular microwave coagulation operation time every limb is 15 minutes. The therapeutic apparatus of the present invention has short duration of anesthesia, less anesthetic dosage and rapid recovery.” [0043]).
Wang does not teach: and displaying, via the graphical user interface, an indicator of the estimated amount of time until completion of the ablation procedure.
Case in the field of ablation systems planning and navigation teaches an algorithm to determine the duration of treatment in correlation to power that meets the intentions of treating the target area and a margin of the surrounding tissues which is displayed on a GUI as seen in Figs. 6-7 [0072-0073]. The time can be adjusted by using controls to adjust the treatment zone and/or margin [0085]. The equations used for computation are designed for optimal power and procedure time [0080]. Examiner notes, as a user is performing the procedure the “Time” is decreasing on the GUI this will indicate to the individual the estimated amount of time until completing the procedure, meeting the claim limitation.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display in Wang to an indicator of the estimated amount of time until completion of the ablation procedure as taught in Case to perform the treatment in the quickest possible time while keeping power in a safe range during the procedure (Case, [0084]).
Regarding Claim 8, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
further comprising: determining whether an ablation procedure is completed based on any one or a combination of the plurality of Doppler shifts, the determined ablation zone characteristic, an elapsed duration for which the microwave energy is delivered to the tissue, or a location in the44PATENT APPLICATION C00013 164.USU5tissue to which the microwave energy is delivered, or one or more characteristics of a signal by which the microwave energy is delivered (“…an average time of the endovascular microwave coagulation operation time every limb is 15 minutes. The therapeutic apparatus of the present invention has short duration of anesthesia, less anesthetic dosage and rapid recovery.” [0043]).
Wang does not teach: and displaying, via the graphical user interface, an indicator of whether the ablation procedure is completed.
Case in the field of ablation systems planning and navigation teaches an algorithm to determine the duration of treatment in correlation to power that meets the intentions of treating the target area and a margin of the surrounding tissues which is displayed on a GUI as seen in Figs. 6-7 [0072-0073]. The time can be adjusted by using controls to adjust the treatment zone and/or margin [0085]. The equations used for computation are designed for optimal power and procedure time [0080]. Examiner notes, when the time is “0” on the GUI this will indicate the ablation procedure is complete, meeting the claim limitation.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display in Wang to have an indicator of whether the ablation procedure is completed as taught in Case to perform the treatment in the quickest possible time while keeping power in a safe range during the procedure (Case, [0084]).
Regarding Claim 9, the combination of references Wang, Caplan, Ying and Case substantially teach the claim limitations as noted above.
Wang teaches: further comprising: automatically disabling the delivering of the microwave energy to the tissue in response to a determination that the ablation procedure is completed (“The microcomputer control unit outputs a microwave power control signal to control and adjust the power control of the microwave generating unit. The microcomputer control unit outputs a laser control signal to control the switch-on/off of the laser generating unit. The microcomputer control unit comprises a master microprocessor, a power control microprocessor, and a temperature measurement microprocessor, wherein the master microprocessor is connected with the power control microprocessor and the temperature measurement microprocessor via a communication interface COM. The output power detection signal O-DET and the reflected power detection signal B-DET of the microwave generating unit are transformed by an A/D converter, and then sent to the power control microprocessor. The over current signal EI and the over voltage signal EV of the microwave generating unit are inputted into the power control microprocessor. The power control signal CON of the microwave generating unit comes from an output of the D/A converter connecting with the power control microprocessor. According to the value of the output power detection signal, the value of the power control signal is obtained by the power control microprocessor.” [0041].

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Caplan, Ying and Neal et. al. (U.S. 20160066977, March 10, 2016)(hereinafter, “Neal”).
Regarding Claim 10, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
With regards to limitations, further comprising: determining a percentage of completion of an ablation procedure based on any one or a combination of the plurality of Doppler shifts, the determined ablation zone characteristic, an elapsed duration for which the microwave energy is delivered to the tissue, a location in the tissue to which the microwave energy is delivered, or one or more characteristics of a signal by which the microwave energy is delivered, 
Wang further teaches: further comprising: determining one or more characteristics of a signal by which the microwave energy is delivered to the tissue: “The microwave generating unit comprises a microwave signal generator, a power control time adjusting circuit, an impedance matcher, a driving circuit, a power splitter, a plurality of power amplifiers, a power combiner, an isolator and a power tracking detection circuit. The power tracking detection circuit outputs an output power detection signal, a reflected power detection signal, an over current signal and an over voltage signal.” [0038].
Ying in the field of real-time Doppler ultrasound monitoring teaches: “The vector representation of the quadrature signals may be shown in X-Y display 54 shown in FIG. 1. The radius a represents the amplitude of the echo from the target, and the phase .phi. of the echo represents the position of the target. The change in position (or displacement) can be measured by noting the direction (clockwise or counterclockwise) and counting the revolutions of the vector. Each revolution corresponds to reflector motion of 0.075 mm at 10 MHz. To improve the resolution of the instrument to 0.019 mm, revolutions are counted in 90.degree. increments corresponding to axis crossings in the X-Y display 54. Logic circuits in up-down counter controller 40 detect positive and negative zero crossings of each quadrature signal, assign a direction based on the polarity of the zero crossing and the polarity of the other signal at the time, and increment or decrement 8-bit up-down counter 40.” (columns, 6-7, lines 62-10); “FIGS. 4-4b show an X-Y display of the I and Q Doppler signals during tissue motion and type 1 activity (FIG. 4), random type 2 activity (FIG. 4a), and periodic type 2 activity (FIG. 4b). This type of display shows the locus or motion of the Doppler vector during the time of the photograph. The amplitude is the distance from the center, and the phase is the angle to the X axis. The Doppler shift is the frequency of rotation with the direction of rotation (counterclockwise or clockwise) corresponding to the direction of tissue motion (toward or away from the transducer).” (column 13, lines 4-13); “The data from all exposures are summarized in Table I. Of the 35 exposures analyzed, 28 showed visible lesions, which had blanched or light colored borders, and most had a visibly darker core. The dimensions of the lesions ranged from 3 to 6 mm in diameter with a core 1.5 to 3 mm diameter. The other 7 exposures showed no visible lesion. For simplicity, the lesions were characterized by the color of the core into 4 categories: black, dark, faint, and none. The transition from type 1 to type 2 activity (22 of 35 exposures) always started at the surface of the tissue and extended to an eventual depth of 1.5 to 4.5 mm (2 to 6 .mu.s).” (columns 13-14, lines 58-1)
Wang and Ying do not teach percentage computation nor displaying, via the graphical user interface, an indicator of the percentage of completion of the ablation procedure.
Neal in the field of real-time ablation systems teaches a method for computing the progress of the procedure to be displayed on a monitor. The progress of the treatment divides a numerator value such as a comparison resistance value taken during the procedure by the difference value to obtain the percentage of ablation that still needs to be completed [0066].When the number displayed is 0% then the treatment control module determines the end point of treatment has been reached, the percentage of completion is obtained by the value computed subtracted from 100%.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine a percentage of completion of an ablation procedure using the method taught in Neal using the Doppler shifts information in Ying to provide the numerator comparison value and denominator difference value in the computations to obtain a percentage of completion to be displayed to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3) while monitoring the progress and determining whether an end point has been reached in real-time (Neal, [0008]).
Regarding Claim 11, the combination of references Wang, Caplan, Ying and Neal substantially teach the claim limitations as noted above.
With regards to limitations: further comprising: automatically adjusting, by way of one or more respective settings of the ablation device, one or more characteristics of a microwave signal by which the microwave energy is delivered to the tissue based on the percentage of completion of the ablation procedure, Wang teaches: one or more characteristics of a signal by which the microwave energy is delivered to the tissue: “The microwave generating unit comprises a microwave signal generator, a power control time adjusting circuit, an impedance matcher, a driving circuit, a power splitter, a plurality of power amplifiers, a power combiner, an isolator and a power tracking detection circuit. The power tracking detection circuit outputs an output power detection signal, a reflected power detection signal, an over current signal and an over voltage signal.” [0038].
Neal in the field of real-time ablation systems teaches a method for computing the progress of the procedure to be displayed on a monitor. The progress of the treatment divides a numerator value such as a comparison resistance value taken during the procedure by the difference value to obtain the percentage of ablation that still needs to be completed [0066].When the number displayed is 0% then the treatment control module determines the end point of treatment has been reached, the percentage of completion is obtained by the value computed subtracted from 100%.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine a percentage of completion of an ablation procedure using the method taught in Neal using the power information characteristics of the microwave energy in Wang to monitor the progress and determining whether an end point has been reached in real-time (Neal, [0008]).
Regarding Claim 13, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang does not teach limitations: wherein the representation of the ablation zone characteristic includes a uniformly-colored or uniformly-shaded shape superimposed, by way of the graphical user interface, upon a portion of the image that corresponds to an ablation zone.
Ying in the field of real-time Doppler ultrasound monitoring teaches the representation of the ablation zone characteristic and coloring: an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. “The results are displayed on various devices including a color monitor (column 8, lines 53-60). “FIGS. 4-4b show an X-Y display of the I and Q Doppler signals during tissue motion and type 1 activity (FIG. 4), random type 2 activity (FIG. 4a), and periodic type 2 activity (FIG. 4b). This type of display shows the locus or motion of the Doppler vector during the time of the photograph. The amplitude is the distance from the center, and the phase is the angle to the X axis. The Doppler shift is the frequency of rotation with the direction of rotation (counterclockwise or clockwise) corresponding to the direction of tissue motion (toward or away from the transducer).” (column 13, lines 4-13); “The data from all exposures are summarized in Table I. Of the 35 exposures analyzed, 28 showed visible lesions, which had blanched or light colored borders, and most had a visibly darker core. The dimensions of the lesions ranged from 3 to 6 mm in diameter with a core 1.5 to 3 mm diameter. The other 7 exposures showed no visible lesion. For simplicity, the lesions were characterized by the color of the core into 4 categories: black, dark, faint, and none. The transition from type 1 to type 2 activity (22 of 35 exposures) always started at the surface of the tissue and extended to an eventual depth of 1.5 to 4.5 mm (2 to 6 .mu.s).” (columns 13-14, lines 58-1)
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the representations of the ablation zone characteristics includes a uniformly-colored or uniformly-shaded shape as taught in Ying to allow quantification and analysis of the echoes from a specific depth within the tissue. Also, to allow analysis for each exposure of the tissue and lesions size and color (Ying, column 12, lines 7-20).
Ying does not teach the GUI display including a uniformly-colored or uniformly-shaded shape superimposed on a portion of the image.
Neal in the field of real-time ablation systems teaches: “The treatment control module 54 also records the accumulation of ablated areas for each electrode pair in the protocol, enabling the user to monitor their superimposition and ensure the overall ablation protocol addresses all targeted regions. As shown in FIG. 7, the lesion 300 to be ablated is shown with electrode 22 placements and the corresponding predicted ablation area for each pair of electrodes, which are superimposed on the actual imaged tissue area (e.g., ultrasound image) in real-time.” [0082].
Since the combinational system of Wang and Ying poses the system requirements of a color-coded display to depict the ablation characteristics it would be obvious to further modify the display to superimpose the ablation results onto a portion of the tissue using the display capabilities of Neal to enable monitoring and ensure overall ablation protocol addresses the entire target region (Neal, [0082]).
Regarding Claim 14, the combination of references Wang, Caplan and Ying substantially teach the claim limitations as noted above.
Wang does not teach: wherein the representation of the ablation zone characteristic includes a shape having a plurality of levels of shading or coloring corresponding to a plurality of respective levels of a characteristic of the plurality of Doppler shifts, wherein the shape is superimposed, by way of the graphical user interface, upon a corresponding portion of the image.
Ying in the field of real-time Doppler ultrasound monitoring teaches the representation of the ablation zone characteristic and coloring: an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. “The results are displayed on various devices including a color monitor (column 8, lines 53-60). “FIGS. 4-4b show an X-Y display of the I and Q Doppler signals during tissue motion and type 1 activity (FIG. 4), random type 2 activity (FIG. 4a), and periodic type 2 activity (FIG. 4b). This type of display shows the locus or motion of the Doppler vector during the time of the photograph. The amplitude is the distance from the center, and the phase is the angle to the X axis. The Doppler shift is the frequency of rotation with the direction of rotation (counterclockwise or clockwise) corresponding to the direction of tissue motion (toward or away from the transducer).” (column 13, lines 4-13); “The data from all exposures are summarized in Table I. Of the 35 exposures analyzed, 28 showed visible lesions, which had blanched or light colored borders, and most had a visibly darker core. The dimensions of the lesions ranged from 3 to 6 mm in diameter with a core 1.5 to 3 mm diameter. The other 7 exposures showed no visible lesion. For simplicity, the lesions were characterized by the color of the core into 4 categories: black, dark, faint, and none. The transition from type 1 to type 2 activity (22 of 35 exposures) always started at the surface of the tissue and extended to an eventual depth of 1.5 to 4.5 mm (2 to 6 .mu.s).” (columns 13-14, lines 58-1)
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the representations of the ablation zone characteristics includes a shape having a plurality of levels of shading or coloring corresponding to a plurality of respective levels of a characteristic of the plurality of Doppler shifts as taught in Ying to allow quantification and analysis of the echoes from a specific depth within the tissue. Also, to allow analysis for each exposure of the tissue and lesions size and color (Ying, column 12, lines 7-20).
Ying does not teach the GUI display wherein the shape is superimposed, by way of the graphical user interface, upon a corresponding portion of the image.
Neal in the field of real-time ablation systems teaches: “The treatment control module 54 also records the accumulation of ablated areas for each electrode pair in the protocol, enabling the user to monitor their superimposition and ensure the overall ablation protocol addresses all targeted regions. As shown in FIG. 7, the lesion 300 to be ablated is shown with electrode 22 placements and the corresponding predicted ablation area for each pair of electrodes, which are superimposed on the actual imaged tissue area (e.g., ultrasound image) in real-time.” [0082]
Since the combinational system of Wang and Ying poses the system requirements of a color-coded display to depict the ablation characteristics including a shape it would be obvious to further modify the display to superimpose the ablation results onto a portion of the tissue using the display capabilities of Neal to enable monitoring and ensure overall ablation protocol addresses the entire target region (Neal, [0082]).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (U.S. 20130211257, August 15, 2013)(hereinafter, “Wang”) in view of Ying et. al. (U.S. 5657760, August 19,1997)(hereinafter, “Ying”). 
Regarding Claim 17, Wang teaches: A method for ablation zone detection, the method comprising: delivering microwave energy to tissue at a treatment location by way of an ablation device (Figs. 1-2, and Fig 7, ultrasonic imaging microwave therapeutic apparatus comprising of microwave radiation probe and generating unit to provide ablation treatment [0036] and [0037]);
delivering ultrasound energy to the tissue by way of an ultrasound device (Fig. 1, color Doppler ultrasound imaging unit, [0036]);
receiving, from a plurality of respective portions of the tissue by way of the ultrasound device, a plurality of ultrasound return signals that are based on the delivered ultrasound energy and displaying, by way of a graphical user interface, an image representing at least a portion of the tissue (“The color Doppler ultrasound imaging unit, adapted for obtaining the dynamic display of the image of the tissue to be treated and the dynamic display of the image of the tissue while treating, comprises a color Doppler ultrasound host and a color Doppler ultrasound control panel.” [0040]).
Wang does not teach: detecting, in the plurality of ultrasound return signals, a plurality of respective Doppler shifts; distinguishing the plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue from Doppler shifts that are based on other factors; determining an ablation zone characteristic based on the plurality of Doppler shifts and displaying a representation of the ablation zone characteristic.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60); “The evaluating means comprises, for example, a circuit coupled to the Doppler detector for receiving pairs of I and Q Doppler signals and for eliminating background noise in the I and Q Doppler signals to produce background-motion-free I and Q Doppler signals. The background-motion-free I and Q Doppler signals are then processed by circuitry to produce current dominant shift Doppler frequencies and accumulated dominant Doppler frequencies.” (column 9, lines 5-12); A tissue background signal elimination module outputs background-motion-free Doppler signals (columns 22-23, lines 60-6).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to detect, in the plurality of ultrasound return signals, a plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue, distinguishing the plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue from Doppler shifts that are based on other factors and determining an ablation zone characteristic based on the plurality of Doppler shifts and displaying a representation of the ablation zone characteristic as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 18, the combination of references Wang and Ying substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the plurality of Doppler shifts have a plurality of directions, and wherein the determining the ablation zone characteristic includes identifying one or more regions of the tissue that correspond to one or more of the plurality of Doppler shifts, respectively, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 19, the combination of references Wang and Ying substantially teach the claim limitations as noted above.
Further, regarding limitations, further comprising: determining a plurality of characteristics of the plurality of Doppler shifts, wherein the plurality of characteristics includes any one or a combination of an amount of Doppler shift, a rate of change of the amount of Doppler shift, a direction of Doppler shift, a rate of change of the direction of Doppler shift, or a location in the tissue based upon which Doppler42PATENT APPLICATION C00013 164.USU5shift is detected; and determining whether each of the plurality of characteristics exceeds one or more thresholds, wherein the determining of the ablation zone characteristic is further based on a result of the determining of whether each of the plurality of characteristics exceeds the one or more thresholds, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.
Regarding Claim 20, the combination of references Wang and Ying substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the determining of the ablation zone characteristic includes defining an ablation zone, the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that exceed the one or more thresholds being included in the ablation zone, and the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that do not exceed the one or more thresholds being excluded from the ablation zone, wherein the ablation zone characteristic includes any one or a combination of a shape, a size, or a location of the ablation zone, is substantially similar in scope with corresponding limitations recited in Claim 4 and is therefore, rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to applicant's arguments regarding new Claims 17-20, the arguments have been fully considered but they are not persuasive. Prior art of record Ying provides teachings of noise detection and elimination which can be considered “other factors” distinguishable to meet claim 17 limitation, “distinguishing the plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue from Doppler shifts that are based on other factors” from the disclosed passages in the office action above from Ying, column 9, lines 5-12 and columns 22-23, lines 60-6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        




/AMAL ALY FARAG/            Examiner, Art Unit 3793